Pee Otjeiam.
In this case we thilik the prosecutor may sue out the writ.
Its right may be sustained upon two grounds, either of which give it sufficient standing under our decisions — first, that it is resident and a taxpayer in the city of Paterson; second, that the resolution sought to be set aside is injurious to it in its business. Middleton v. Robbins, 25 Vroom 566; Stroud v. Consumers Water Co., 27 Id. 422; Tallon v. Hoboken, 30 Id. 383; Hoxsey v. City of Paterson, 10 Id. 489, *131493; Beecher v. Board of Street and Water Commissioners, 35 Id. 475.
Nor do we think £hat the resolution itself is one that the city has the power to adopt. It is in restriction of the rights of the public, and tends to a limitation of the general right of the city officials to contract for printing. It excludes all persons or corporations from contracting with the city not of a specified class, which fact tends to create a monopoly and impose a possible additional burden on the taxpayers.
This view is sustained by a long line of judicial authority, from which a few citations only are necessary. Van Reipen v. Jersey City, 29 Vroom 262; Holden v. City of Alton, 179 Ill. 318; City of Atlanta v. Stein, 36 S. E. Rep. 932.
The writ will be allowed.